ICJ_153_AccessPacificOcean_BOL_CHL_2018-10-01_JUD_01_ME_03_EN.txt.                      599 	




                                   DISSENTING OPINION OF JUDGE SALAM

                     [Original English Text]

                        Vote against the operative part of the Judgment — Disagreement with the
                     reasoning of the Court concluding that no obligation to negotiate can be inferred
                     from the documents presented by the Parties — Agreement with the conclusion
                     that the conditions for the application of the principles of estoppel, acquiescence
                     and legitimate expectations are not satisfied — Existence of an obligation of
                     conduct and not an obligation of result.

                         1. I disagree with the Court’s Judgment on fundamental aspects of its
                     analysis of a number of documents presented by the Parties, and the con-
                     clusions it reaches concerning the “obligation to negotiate” which Bolivia
                     claims to exist. It is therefore with regret that I am voting against the
                     operative part of the Judgment, and I append this dissenting opinion to
                     explain my position.
                         2. I should note first of all that, in my opinion, one of the main fea-
                     tures of an “obligation to negotiate” is that it is, by its very nature, of a
                     limited scope. As Michel Virally wrote, “in assuming an obligation to
                     negotiate, a State reserves the right to disagree — and therefore the right
                     to prevent a settlement — on the sole condition that it acts in good faith,
                     which may be difficult to verify” 1. Of course, this also explains the low
                     threshold of persuasion which is required, in my opinion, to demonstrate
                     the existence of an intention to be bound to negotiate. Such an intention
                     may be inferred from a number of factors : first, the context and in
                     ­particular the existence of a cause justifying the intention to be “bound
                      to negotiate” ; next, the actual terms of the various instruments which
                      reflect that intention ; and finally, the practice subsequent to those instru-
                     ments.
                         3. As the Court has noted on numerous occasions, “international
                     agreements may take a number of forms and be given a diversity of
                     names” (see, for example, Maritime Delimitation and Territorial Questions
                     between Qatar and Bahrain (Qatar v. Bahrain), Jurisdiction and Admissi‑
                     bility, Judgment, I.C.J. Reports 1994, p. 120, para. 23). The question
                     whether Parties have concluded an international agreement is therefore
                     one of substance rather than form. The Court has referred on this point
                     to Article 2, paragraph 1 (a), of the Vienna Convention on the Law of
                     Treaties of 23 May 1969, which provides that for the purposes of that
                     Convention, “‘[t]reaty’ means an international agreement concluded
                     between States in written form and governed by international law,
                        1 M. Virally, “Panorama du droit international contemporain: cours général de droit

                     international public”, Collected Courses of the Hague Academy of International Law, 1983,
                     Vol. 183, p. 240.

                     96




5 CIJ1150.indb 188                                                                                               22/05/19 10:55

                     600 	      obligation to negotiate access (diss. op. salam)

                     whether embodied in a single instrument or in two or more related instru-
                     ments and whatever its particular designation”. It is recognized in par-
                     ticular that an exchange of letters may constitute an international
                     agreement creating rights and obligations for the parties involved (I.C.J.
                     Reports 1994, p. 122, para. 30).
                        4. Bolivia has ascribed particular importance to the Notes exchanged
                     by Alberto Ostria Gutierrez, the Bolivian Ambassador to Chile, and
                     Horacio Walker Larrain, the Chilean Minister for Foreign Affairs, on
                     1 June and 20 June 1950, respectively. I disagree with the Court’s analysis
                     of those Notes, for the following reasons.
                        5. In his Note of 1 June 1950, the Bolivian Ambassador referred to a
                     number of declarations by Chilean officials on the issue of negotiation
                     with Bolivia and addressed the Chilean Minister as follows :

                            “With such important precedents [ . . . ] that identify a clear policy
                          direction of the Chilean Republic, I have the honour of proposing to
                          His Excellency that the Governments of Bolivia and Chile formally
                          enter into direct negotiations to satisfy Bolivia’s fundamental need to
                          obtain its own sovereign access to the Pacific Ocean, solving the prob-
                          lem of Bolivia’s landlocked situation on terms that take into account
                          the mutual benefit and genuine interests of both nations.” (Judgment,
                          para. 51 ; emphasis added.)


                       6. In his Note of reply of 20 June 1950, the Chilean Foreign Minister
                     acknowledges receipt of Bolivia’s Note and states the following :

                             “From the quotes contained in the note I answer, it flows that the
                          Government of Chile, together with safeguarding the de jure situation
                          established in the Treaty of Peace of 1904, has been willing to study
                          through direct efforts with Bolivia the possibility of satisfying the aspi-
                          rations of the Government of Your Excellency and the interests of
                          Chile.
                             At the present opportunity, I have the honour of expressing to
                          Your Excellency that my Government will be consistent with that posi‑
                          tion and that, motivated by a fraternal spirit of friendship towards
                          Bolivia, is open formally to enter into a direct negotiation aimed at
                          searching for a formula [. . .] that would make it possible to give Bolivia
                          its own sovereign access to the Pacific Ocean, and for Chile to obtain
                          compensation of a non-­territorial character which effectively takes into
                          account its interests.” (Ibid., para. 52 ; emphasis added.)
                        7. These Notes were drafted by persons who must be regarded as rep-
                     resenting and capable of committing their State, merely by virtue of exer-
                     cising their functions. They were subsequently published. We must
                     therefore consider the ordinary meaning to be given to their terms in their

                     97




5 CIJ1150.indb 190                                                                                      22/05/19 10:55

                     601 	      obligation to negotiate access (diss. op. salam)

                     context, in accordance with Article 31, paragraph 1, of the Vienna Con-
                     vention on the Law of Treaties.
                        8. It is evident from the wording of the Notes exchanged that, at the
                     time they were drafted, the two States considered that negotiations with a
                     view to concluding an agreement that would confer reciprocal benefits on
                     both Parties were the only feasible way of attempting to satisfy Bolivia’s
                     aspirations. It is also clear from the terms of the Notes that they express
                     the core of the undertaking to which the Parties had consented, namely to
                     “formally enter into direct negotiations”. The Notes identify the aim of
                     the negotiations agreed on : to confer “mutual benefit” on both Parties.
                     On this point, it was understood that the benefit sought by Bolivia —
                     obtaining “its own sovereign access to the Pacific Ocean” — was identi-
                     fied in advance of the negotiations. In return, Chile would receive
                     “compensation of a non-­territorial character which effectively takes into
                     account its interests”. Let us here underline that Chile itself acknowledges
                     that, in June 1950, it was “attracted by the possibility of an agreement
                     with Bolivia in which Bolivia, in return for sovereign access to the sea,
                     would allow the waters of Lake Titicaca and other highland lakes to be
                     channelled into Chile to be used for irrigation and hydroelectric power
                     production” (Rejoinder of Chile, para. 1.14). It was in this context and
                     with a view to fulfilling this objective that Chile agreed to be bound to
                     negotiate with Bolivia.
                     
                        9. I would also point out that Chile’s Note was itself a response to
                     Bolivia’s Note and, in so far as it reproduced the core terms of the under-
                     taking proposed by Bolivia, it cannot be regarded, as Chile claims, as a
                     counter-­proposal requiring any response from the Applicant.


                         10. In light of the foregoing, I conclude that the passages cited from
                     the Notes exchanged in 1950, taken in their ordinary meaning and in their
                     context, and given that the persons who drew them up had the capacity
                     to commit their respective States, should have been interpreted by the
                     Court as establishing an agreement between the Parties on the need to
                     negotiate on the question of granting Bolivia sovereign access to the
                     Pacific Ocean.
                         11. In fact, in the context of the many exchanges on the subject of
                     Bolivia’s landlocked situation that have taken place between Bolivia and
                     Chile since the 1904 Treaty, it is my view that it was with the 1950 exchange
                     of Notes that an “obligation to negotiate” crystallized between the
                     ­Parties.
                         12. This interpretation is confirmed by the Parties’ subsequent
                      ­practice, and in particular by the reference to the Note of 20 June 1950
                       made by the Chilean Ambassador in La Paz, Manuel Trucco, in a memo-
                      randum of 10 July 1961 addressed to the Bolivian Foreign Minister
                      (Counter-­Memorial of Chile, Vol. 3, Ann. 158). In this memorandum, the
                      Chilean Ambassador says that “Chile has always been open (translated

                     98




5 CIJ1150.indb 192                                                                                   22/05/19 10:55

                     602 	      obligation to negotiate access (diss. op. salam)

                     by Bolivia as “been willing”) . . . to study, in direct dealings with Bolivia,
                     the possibility of satisfying its aspirations and the interests of Chile”. He
                     adds that

                          “Note number 9 of [the Chilean] Ministry of Foreign Affairs, dated
                          in Santiago on 20 June 1950, is a clear testimony (translated by Bolivia
                          as “clear evidence”) of those purposes”,
                     and continues :
                             “Through it, Chile states that it is ‘open formally to enter into a
                          direct negotiation aimed at searching for a formula that would make
                          it possible to give Bolivia its own sovereign access to the Pacific Ocean
                          (translated by Bolivia as “expresses having ‘full consent to initiate as
                          soon as possible, direct negotiations aimed at satisfying the funda-
                          mental national need of own sovereign access to the Pacific Ocean’”),
                          and for Chile to obtain compensation of a non‑territorial character
                          which effectively takes into account its interests.’” (Judgment,
                          para. 55.)

                        13. The Bolivian Minister for Foreign Affairs replied to this memoran-
                     dum on 9 February 1962 (Memorial of Bolivia, Vol. II, Ann. 25). The
                     Minister’s reply states that, for Bolivia, the Trucco Memorandum con-
                     firmed that Chile’s willingness to negotiate with Bolivia was based on
                     “communication number 9, dated Santiago, 20 June 1950”. Bolivia also
                     added that, for the purpose of reaching an agreement, the Bolivian Gov-
                     ernment expresses
                          “its full consent to initiate, as soon as possible, direct negotiations
                          aimed at satisfying the fundamental national need of its own sover-
                          eign access to the Pacific Ocean, in return for compensation that,
                          without being territorial in character, takes into account the recipro-
                          cal benefits and effective interests of both countries” (Judgment,
                          para. 56).
                     The circumstances of the case are also significant here. Chile had a direct
                     reason to renew its undertaking to negotiate with Bolivia : to dissuade
                     Bolivia from raising the issue of its sovereign access to the Pacific Ocean
                     in the context of a planned Inter-­American Conference focusing on arms
                     limitation (Counter-­Memorial of Chile, para. 6.23).
                        14. Given the terms used and the context in which these texts were
                     drafted, the exchange consisting of the Trucco Memorandum and Boliv-
                     ia’s response to it should be interpreted as renewing an agreement to
                     negotiate between the Parties. I would point out here that Chile’s argu-
                     ments that the Trucco Memorandum was not an “official note” and was
                     unsigned are unconvincing, since the Memorandum was communicated
                     to Bolivia through official channels and contained “an exposition of
                     Chile’s views at that time” (Counter-­Memorial of Chile, para. 6.25). I

                     99




5 CIJ1150.indb 194                                                                                    22/05/19 10:55

                     603 	       obligation to negotiate access (diss. op. salam)

                     would add that the fact that Bolivia took six months to send a Note
                     responding to receipt of the Trucco Memorandum does not as such pre-
                     clude a meeting of minds between the Parties. I consider that the Trucco
                     Memorandum and Bolivia’s follow-up Note constitute, in any event, rel-
                     evant subsequent practice confirming the agreement to negotiate resulting
                     from the 1950 exchange of Notes.

                        15. I would also note that on 8 February 1975, the Bolivian and
                     ­ hilean Presidents met and agreed to a joint declaration (the so-­called
                     C
                     “Charaña Declaration”), where it is stated that
                           “[b]oth Heads of State, within a spirit of mutual understanding and
                           constructive intent, have decided (translated by Chile as “have
                           resolved”) to continue the dialogue, at different levels, in order to
                           search for formulas (translated by Chile as “seek formulas”) to solve
                           the vital issues that both countries face, such as the landlocked
                           ­situation that affects Bolivia, taking into account the mutual interests
                            (translated by Chile as “their reciprocal interests”) and aspirations of
                            the Bolivian and Chilean peoples” (Judgment, para. 62 ; emphasis
                            added).
                        16. The wording of this declaration shows that the two Parties did not
                     consider, in 1975, that the negotiations between them had gone far
                     enough. It shows their intention to continue the negotiations in order to
                     resolve, among other things, “the landlocked situation that affects
                     Bolivia”.
                        17. In my opinion, Chile’s undertaking to negotiate with Bolivia a
                     solution to its landlocked situation is also confirmed by a number of uni-
                     lateral declarations. And, it is recognized that declarations taking the
                     form of unilateral acts, concerning legal or factual situations, may have
                     the effect of creating legal obligations (see Nuclear Tests (Australia v.
                     France), Judgment, I.C.J. Reports 1974, p. 267, para. 43) where the per-
                     son making the declaration is capable of committing the State (Armed
                     Activities on the Territory of the Congo (New Application: 2002) (Demo‑
                     cratic Republic of the Congo v. Rwanda), Jurisdiction and Admissibility,
                     Judgment, I.C.J. Reports 2006, p. 27, para. 46).
                        18. I will focus here on the declaration which I consider the most rele-
                     vant, since it clearly asserts, or at the very least confirms, Chile’s under-
                     taking to negotiate with Bolivia. It is a letter sent by the Chilean President
                     to his Bolivian counterpart. On 18 January 1978, the Chilean President,
                     Augusto Pinochet Ugarte, wrote a letter to his Bolivian counterpart,
                     President Hugo Banzer Suárez, in which he used particularly forceful lan-
                     guage (Counter-­Memorial of Chile, Vol. 4, Ann. 236). Seeking to reassure
                     the latter following Peru’s observations on Chile’s proposition, Presi-
                     dent Pinochet writes to his counterpart: “I reiterate my Government’s
                     intention of promoting the ongoing negotiation aimed at satisfying the
                     longings of the brother country to obtain a sovereign outlet to the Pacific
                     Ocean.” He reaffirms that what is at stake are “negotiations that we are

                     100




5 CIJ1150.indb 196                                                                                     22/05/19 10:55

                     604 	      obligation to negotiate access (diss. op. salam)

                     committed to”. Referring to earlier negotiations, the President says that
                     “[i]n all of those meetings an agreement to pursue negotiations was
                     reached”. He then underlines his “purpose to boost the negotiations
                     aimed at granting Bolivia a sovereign outlet to the Pacific Ocean through
                     the appointment of Special Representatives”.

                        19. These words clearly reflect Chile’s intention to fulfil its undertaking
                     to negotiate with Bolivia, and show that negotiations have actually been
                     ongoing. I would also point out that the language used by the Chilean
                     President is both more precise and stronger than that used by the Norwe-
                     gian Foreign Minister, Mr. Ihlen, in the case concerning the Legal Status
                     of Eastern Greenland (Denmark v. Norway), which the PCIJ deemed to
                     be a “promise [that] was unconditional and definitive”, and which led it
                     to conclude that “as a result of the undertaking involved in the Ihlen dec-
                     laration . . . Norway [wa]s under an obligation to refrain from contesting
                     Danish sovereignty over Greenland as a whole, and a fortiori to refrain
                     from occupying a part of Greenland” (Judgment, 1933, P.C.I.J.,
                     Series A/B, No. 53, pp. 69‑73).

                        20. However, the Chilean President was explicit about the — lim-
                     ited — scope of this undertaking to negotiate. He says that the view of his
                     Government is that “the bases of the Chilean proposal and accepted in
                     general terms by Bolivia, are the only viable and realistic way to satisfy
                     the longing of the brother country”, adding that he “could not, therefore,
                     propose a different alternative[,] [b]ut [was] confident that on these bases
                     it would be possible to achieve an agreement capable of being accepted by
                     Peru” (Counter-­Memorial of Chile, Vol. 4, Ann. 236).
                        21. Chile has continued, until recently, to negotiate with Bolivia in
                     order to resolve the dispute over the latter’s claim to sovereign access to
                     the Pacific. Communications between the two States rarely broke down
                     completely, even when Bolivia suspended diplomatic relations with Chile
                     on 15 April 1962 and 17 March 1978.

                        22. In conclusion, it is my opinion that the 1950 exchange of Notes
                     constitutes an agreement setting out an obligation for the Parties to nego-
                     tiate. I also consider that the events which followed, in particular the
                     Trucco Memorandum, the Charaña Declaration, the letter of 18 January
                     1978 from the Chilean President to the Bolivian President, and Chile’s
                     participation in further rounds of negotiations (in particular, the period
                     of the so-­called “fresh approach”, the Chilean-­Bolivian mechanism for
                     political consultation introduced in the early 1990s, the 13‑Point Agenda
                     of July 2006 and the establishment in 2011 of a binational commission for
                     ministerial-level negotiations) constitute a set of actions from which it
                     may reasonably be inferred that Chile and Bolivia were bound by a con-
                     sistent obligation to negotiate on granting the latter sovereign access to
                     the Pacific Ocean.
                        23. Having failed to place the 1950 and 1961-1962 exchanges in their

                     101




5 CIJ1150.indb 198                                                                                    22/05/19 10:55

                     605 	      obligation to negotiate access (diss. op. salam)

                     historical context, and to give sufficient consideration to the existence of
                     a reason underlying Chile’s intention to be bound to negotiate, it is regret-
                     table that the Court did not reach the same conclusion.

                        24. I consider that my analysis on the existence of an obligation to
                     negotiate is all the more reasonable since the scope of such an undertak-
                     ing is limited, as I stated in the beginning of this opinion. Moreover, the
                     failure of a round of negotiations does not suffice in itself to infer that the
                     obligation to negotiate is extinguished.
                        25. I would add that I have reached this conclusion without reference
                     to the principles of estoppel, acquiescence and legitimate expectations,
                     since I do not believe that the conditions for their application are satisfied
                     in the present case and agree with the Court’s reasoning on the matter.
                        26. Having found that the Parties had undertaken to negotiate, the
                     next question is about the nature and scope of the undertaking given.

                        27. In this regard, I would note that Bolivia, first of all, claimed, in its
                     written pleadings, that Chile was under an obligation that had all the
                     features of an obligation of result. This is particularly evident from the
                     Memorial, in which it clearly stated that Chile’s obligation to negotiate
                     sovereign access to the sea “is more exacting than a general obligation to
                     negotiate under international law. In particular, Chile is under an affir-
                     mative obligation to negotiate in good faith in order to achieve a particu-
                     lar result ; namely, a sovereign access to the Pacific Ocean for Bolivia.”
                     (Memorial of Bolivia, Vol. 1, p. 97, para. 221.) It later added: “It is a
                     specific obligation under international law to agree upon a specific objec-
                     tive to achieve a particular result” (ibid., p. 98, para. 225).

                        28. Bolivia also maintained that Chile’s obligation to negotiate sover-
                     eign access to the sea for Bolivia “is of the same nature” as the obligation
                     laid down in Article VI of the Treaty on the Non‑Proliferation of Nuclear
                     Weapons, citing a passage from the Advisory Opinion on the Legality of
                     the Threat or Use of Nuclear Weapons, in which the Court states that
                     “[t]he legal import of that obligation goes beyond that of a mere obliga-
                     tion of conduct; the obligation involved here is an obligation to achieve a
                     precise result . . . by adopting a particular course of conduct, namely, the
                     pursuit of negotiations on the matter in good faith” (I.C.J. Reports
                     1996 (I), p. 264, para. 99). The Applicant also referred to the following
                     paragraph in the same opinion, where the Court talks about a “twofold
                     obligation to pursue and to conclude negotiations”, and contended that
                     in the present case, “both Parties have agreed to negotiate over a sover-
                     eign access to the sea, and their obligation to negotiate will terminate
                     only when an agreement is concluded materializing in concrete terms the
                     sovereign access to the sea” (Memorial of Bolivia, p. 119, para. 287).
                        29. Bolivia did, however, somewhat backtrack on this approach as the
                     proceedings continued, and particularly in its oral pleadings. It said in
                     very clear terms in the first round of pleadings that “Bolivia’s case is

                     102




5 CIJ1150.indb 200                                                                                     22/05/19 10:55

                     606 	        obligation to negotiate access (diss. op. salam)

                     remarkable in its modesty. All that it asks is for Chile to return to the
                     negotiating table.” (Verbatim record, CR 2018/6, p. 30, para. 30.) It even
                     went a little further in describing the content of the alleged obligation to
                     negotiate, and identified a series of “specific obligations” which that obli-
                     gation entailed (ibid., pp. 59‑60, para. 9) 2. It even stated that the obliga-
                     tion “does not require [Chile] . . . [to] reach an agreement with [it] at any
                     cost” (ibid., p. 60, para. 14).

                        30. However, the Applicant, referring to the exchanges and declara-
                     tions attesting, in its view, to the existence of an obligation to negotiate,
                     has affirmed that “[e]ach stage gave Bolivia renewed hope and confirmed
                     that the restoration of its status as a maritime State was indeed something
                     on which both States agreed” (ibid., p. 39, para. 28; emphasis added). It
                     also added that “the binary distinction between a simple obligation of
                     means and an obligation of result seems inadequate to clarify the nature
                     and scope of the obligation to negotiate” (CR 2018/10, p. 59, para. 7).

                        31. So although Bolivia softened its original position, it nevertheless
                     remained. Deliberately? It would seem so, ambiguous about the scope of
                     the obligation it invokes.
                        32. That said, it is indisputable that any obligation to negotiate that
                     may be recognized as incumbent on Chile cannot be an obligation of
                     result. This, moreover, is apparent from the Court’s Judgment on the pre-
                     liminary objection, in which it stated that “[e]ven assuming arguendo that
                     the Court were to find the existence of such an obligation [to negotiate],
                     it would not be for the Court to predetermine the outcome of any nego-
                     tiation that would take place in consequence of that obligation” (Obliga‑
                     tion to Negotiate Access to the Pacific Ocean (Bolivia v. Chile), Preliminary
                     Objection, Judgment, I.C.J. Reports 2015 (II), p. 605, para. 33).

                     (Signed) Nawaf Salam.




                        2 “Bolivia submits that the duty to negotiate under international law entails, at a

                     minimum, the following specific obligations:
                     (a) First, the duty to receive communications and proposals put forward by another State
                          concerning the adjustment of any matters of serious concern to that State.

                     (b) Second, the duty to consider any such communications or proposals, taking into
                         account the interests of the other State.
                     (c) Third, the duty to participate, in a considered and reasoned manner, in official meet-
                         ings to discuss such communications and proposals, if invited to do so.

                     (d) Fourth, the duty to look for ways of overcoming any problems that stand in the way
                         of resolution of the matter.
                       All this in good faith and in a timely manner.”

                     103




5 CIJ1150.indb 202                                                                                                22/05/19 10:55

